Case 19-30923-hdh11 Doc 862 Filed 07/29/19                    Entered 07/29/19 14:53:42             Page 1 of 4



Daniel B. Prieto, State Bar No. 24048744                Thomas R. Califano (admitted pro hac vice)
dan.prieto@dlapiper.com                                 thomas.califano@dlapiper.com
DLA Piper LLP (US)                                      DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200                     1251 Avenue of the Americas
Dallas, Texas 75201                                     New York, New York 10020
Tel: (214) 743-4500                                     Tel: (212) 335-4500
Fax: (214) 743-4545                                     Fax: (212) 335-4501

                                                        Daniel M. Simon (admitted pro hac vice)
Counsel for the Debtors                                 daniel.simon@dlapiper.com
                                                        David E. Avraham (admitted pro hac vice)
                                                        david.avraham@dlapiper.com
                                                        Tara Nair (admitted pro hac vice)
                                                        tara.nair@dlapiper.com
                                                        DLA Piper LLP (US)
                                                        444 West Lake Street, Suite 900
                                                        Chicago, Illinois 60606
                                                        Tel: (312) 368-4000
                                                        Fax: (312) 236-7516

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                  §      Chapter 11
                                                        §
PHI, Inc., et al.,1                                     §      Case No. 19-30923-hdh11
                                                        §
                 Debtors.                               §      (Jointly Administered)


                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 30, 2019 AT 1:30 P.M. (CDT)2

CONTESTED MATTERS GOING FORWARD

1.       Debtors’ Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy
         Code [Docket No. 687] (the “Plan”).



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing address
for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, Louisiana 70508.
2
       The hearing on the matters listed herein may be continued as the Bankruptcy Court may determine and
announce at the hearing without further notice to any parties.


EAST\168191951
Case 19-30923-hdh11 Doc 862 Filed 07/29/19            Entered 07/29/19 14:53:42         Page 2 of 4



       Related Pleadings:

       a.        Disclosure Statement for the Debtors’ Third Amended Joint Plan of Reorganization
                 Under Chapter 11 of the Bankruptcy Code [Docket No. 688].

       b.        Order (I) Approving Disclosure Statement, (II) Determining Dates, Procedures, and
                 Forms Applicable to Solicitation Process, (III) Establishing Vote Tabulation
                 Procedures, and (IV) Establishing Objection Deadline and Scheduling Plan
                 Confirmation Hearing [Docket No. 718]

       c.        Debtors’ Notice of Filing of Plan Supplement [Docket No. 831].

       d.        Notice of Filing Additional Plan Supplement Documents [to be filed].

       e.        Debtors’ Memorandum of Law in Support of Confirmation of the Debtors’ Third
                 Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
                 [Docket No. 853].

       f.        Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and Order
                 Confirming Debtors’ Third Amended Joint Plan of Reorganization Under Chapter
                 11 of the Bankruptcy Code [Docket No. 854].

       g.        Declaration of James Daloia of Prime Clerk LLC Regarding the Solicitation of
                 Votes and Tabulation of Ballots Cast on the Debtors’ Third Amended Joint Plan of
                 Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 850].

       h.        Declaration of Robert A. Del Genio, Chief Restructuring Officer of PHI, Inc., in
                 Support of Confirmation of Debtors’ Third Amended Joint Plan of Reorganization
                 Under Chapter 11 of the Bankruptcy Code [Docket No. 858].

       Responses:

       a.        United States Trustee’s Objection to Confirmation of Debtors’ Third Amended
                 Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket
                 No. 815].

       b.        Objection of the Securities and Exchange Commission to the Confirmation of the
                 Debtors’ Third Amended Joint Plan of Reorganization Under Chapter 11 of the
                 Bankruptcy Code [Docket No. 817].

       c.        Objection to Confirmation of Plan [by Class Objectors] [Docket No. 818].

       Status: This matter is going forward.

2.     Debtors’ Motion to Reject Helicopter Lease with Fifth Third Equipment Finance Company
       Under Section 365 of the Bankruptcy Code [Docket No. 413].




EAST\168191951                                   2
Case 19-30923-hdh11 Doc 862 Filed 07/29/19             Entered 07/29/19 14:53:42    Page 3 of 4



       Related Pleadings:

       a.        Joint Stipulation Between Debtors and Fifth Third Equipment Finance Company
                 Regarding Extension of Deadline to File an Objection on the Debtors’ Motion to
                 Reject Helicopter Lease with Fifth Third Equipment Finance Company Under
                 Section 365 of the Bankruptcy Code [Docket No. 530].

       b.        Joint Stipulation Between Debtors and Fifth Third Equipment Finance Company
                 Regarding Adjournment of Hearing on Debtors’ Motion to Reject Helicopter Lease
                 with Fifth Third Equipment Finance Company Under Section 365 of the
                 Bankruptcy Code [Docket No. 558].

       c.        Joint Stipulation Between Debtors and Fifth Third Equipment Finance Company
                 Regarding Adjournment of Hearing on Debtors’ Motion to Reject Helicopter Lease
                 with Fifth Third Equipment Finance Company Under Section 365 of the
                 Bankruptcy Code [Docket No. 643].

       d.        Joint Stipulation Between Debtors and Fifth Third Equipment Finance Company
                 Regarding Adjournment of Hearing on Debtors’ Motion to Reject Helicopter lease
                 with Fifth Third Equipment Finance Company Under Section 365 of the
                 Bankruptcy Code [Docket No. 783].

       Responses:

       a.        Fifth Third Equipment Finance Company’s Limited Objection to the Debtors’
                 Motion to Reject Helicopter Lease With Fifth Third Equipment Finance Company
                 Under Section 365 of the Bankruptcy Code [Docket No. 765].

       Status: This matter is going forward.

Dated: July 29, 2019                         DLA PIPER LLP (US)
       Dallas, Texas
                                             By: /s/ Daniel B. Prieto
                                             Daniel B. Prieto, State Bar No. 24048744
                                             DLA Piper LLP (US)
                                             1900 North Pearl Street, Suite 2200
                                             Dallas, Texas 75201
                                             Tel: (214) 743-4500
                                             Fax: (214) 743-4545
                                             Email: dan.prieto@dlapiper.com

                                             - and -




EAST\168191951                                  3
Case 19-30923-hdh11 Doc 862 Filed 07/29/19     Entered 07/29/19 14:53:42   Page 4 of 4




                                     Thomas R. Califano (admitted pro hac vice)
                                     thomas.califano@dlapiper.com
                                     DLA Piper LLP (US)
                                     1251 Avenue of the Americas
                                     New York, New York 10020-1104
                                     Tel: (212) 335-4500
                                     Fax: (212) 335-4501
                                     Email: thomas.califano@dlapiper.com

                                     - and -

                                     Daniel M. Simon (admitted pro hac vice)
                                     David E. Avraham (admitted pro hac vice)
                                     Tara Nair (admitted pro hac vice)
                                     DLA Piper LLP (US)
                                     444 West Lake Street, Suite 2200
                                     Chicago, Illinois 60606-0089
                                     Tel: (312) 368-4000
                                     Fax: (312) 236-7516
                                     Email: daniel.simon@dlapiper.com
                                             david.avraham@dlapiper.com
                                             tara.nair@dlapiper.com

                                     Counsel for the Debtors




EAST\168191951                          4
